Citation Nr: 0934107	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for asbestosis.

2. Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to Agent Orange.

3. Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Chalk S. Mitchell, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from December 
1964 to July 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in North Little Rock, Arkansas.  The 
Veteran had a hearing before the undersigned Board Member in 
July 2009.  A transcript of that hearing is contained in the 
record.  

The issues of entitlement to service connection for diabetes 
mellitus and hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran currently suffers from asbestosis related to 
asbestos exposure during service.


CONCLUSION OF LAW

Asbestosis was incurred during the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

VA also has a duty to assist the Veteran by making reasonable 
efforts to identify and obtain relevant records to support 
his claim, and to provide a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008). 

In this case, a discussion of whether VA has satisfied its 
duties to notify and assist the Veteran in the development of 
his claim is unnecessary because the Board is granting the 
claim.

II. Analysis

The Veteran in this case asserts that he suffers from 
asbestosis as a result of exposure to asbestos while serving 
on board the USS Fechteler during Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d)

Initially, the Board notes that the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities purportedly resulting from 
asbestos exposure.  Common materials that may contain 
asbestos are steam pipes for heating units and boilers, 
ceiling tiles, roofing shingles, wallboard, fire-proofing 
materials, and thermal insulation.  M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, Subsection (a).  The Manual also 
lists some of the major occupations involving exposure to 
asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).

According to the Veteran's DD-214, he worked as a boiler 
technician aboard the USS Fechteler.  At his July 2009 
hearing, the Veteran stated that his primary task was to 
stain, clean, and repair pipelines in the fire room of the 
ship.  He stated that during the course of his work, he was 
often required to tear away insulation to make repairs.  
Considering the Veteran's statements regarding his duties, 
and considering that the VA Adjudication Procedure Manual 
lists steam pipes for heating units and boilers as a common 
source of asbestos exposure, the Board finds that it is more 
likely than not that the Veteran was exposed to asbestos 
during service.

Further, the Board has found current medical evidence 
demonstrating that the Veteran currently suffers from 
asbestosis related to his in-service asbestos exposure.  A 
private treatment record from July 2006 states that the 
Veteran suffers from service-connected asbestosis.  While the 
Veteran's February 2008 VA examiner could not find any 
evidence of asbestosis in the Veteran's lungs, the Board does 
not find his opinion to be any more authoritative than the 
private opinion provided by the Veteran.  

In conclusion, the Board finds that the evidence as to 
whether the Veteran currently suffers from asbestosis related 
to in-service asbestos exposure is at least in equipoise.  As 
such, the benefit of the doubt rule applies and the Veteran's 
claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for asbestosis is granted.


REMAND

With respect to the Veteran's claims for diabetes and 
hypertension, the Board finds that further evidentiary 
development is warranted to determine whether the Veteran is 
entitled to presumptive service connection based on herbicide 
(Agent Orange) exposure.  See 38 C.F.R. § 3.309(e) (2008). 

The Veteran stated at his July 2009 hearing that during his 
service in Vietnam, his ship docked in Da Nang Harbor and 
also entered the nearby inland waterways, possibly at the end 
of 1965.  The Board notes that the command history of the 
Veteran's ship, the USS Fechteler, states that the ship 
served as a defense ship in Da Nang during the period 
identified by the Veteran.  Thus, upon remand, records should 
be requested to determine whether the Veteran's ship entered 
the inland waterways of Vietnam, or whether the Veteran set 
foot on land in Vietnam, during his active duty service.    

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's extended service 
personnel file, to include any 
administrative remarks and temporary duty 
orders, or other records which might 
corroborate his assertion that his duties 
included service in the inland waterways of 
Vietnam and onshore in Vietnam.

2. Obtain any relevant records containing 
the position of the USS Fechteler while on 
station near Vietnam during the Veteran's 
period of service while on board, 
particularly any records documenting travel 
by the ship on the inland waterways of 
Vietnam.  Specific attention should be paid 
to the time period during and around the 
final months of 1965.  

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claims on appeal.  Unless the 
benefits sought on appeal are granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


